—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered October 19, 1998, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him, as a second violent felony offender, to a term of 7 to 14 years, unanimously affirmed.
Defendant’s remark at sentencing was insufficient to preserve *400his claim that he received a greater sentence than promised at his plea and we decline to review it in the interest of justice. Were we to review this claim, we would find that defendant’s sentence was proper. A plain reading of the plea minutes establishes that the court never promised defendant that he would receive a sentence of 6 to 12 years if he continued to cooperate in an investigation (see, People v Acevedo, 216 AD2d 476). Concur — Sullivan, P. J., Tom, Lerner, Buckley and Friedman, JJ.